Motion for a stay granted on condition that the defendant pays all arrears in support and maintenance, if any, as well as the current weekly support and maintenance payments fixed in the judgment appealed from, and in addition thereto $25 per week for so long as defendant continues to occupy the apartment at 14 Stuyvesant Oval, New York, N. Y., and upon the further condition that the defendant-appellant procures the record on appeal and appellant’s points to be served and filed with this court on or before December 12, 1960, with notice of argument for the January 1961 Term of this court, said appeal to be argued or submitted when reached. Respondent’s points are to be served and filed on or before December 27, 1960. Concur—Botein, P. J., Breitel, Stevens, Eager and Noonan, JJ.